MEMORANDUM DECISION                                                              FILED
Pursuant to Ind. Appellate Rule 65(D),                                      Oct 31 2017, 10:57 am

this Memorandum Decision shall not be                                            CLERK
                                                                             Indiana Supreme Court
regarded as precedent or cited before any                                       Court of Appeals
                                                                                  and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT C.E.                              ATTORNEYS FOR APPELLEE
Daniel G. Foote                                          Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         David E. Corey
ATTORNEY FOR APPELLANT A.G.                              Deputy Attorney General
Megan Shipley                                            Indianapolis, Indiana
Marion County Public Defender Agency
Appellate Division
Indianapolis, Indiana




                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of J.E., L.E., P.E.,                       October 31, 2017
and A.G. (Minor Children),                               Court of Appeals Case No.
                                                         49A02-1705-JC-1026
Children in Need of Services,
                                                         Appeal from the Marion Superior
         and                                             Court
C.E. (Father) and A.G.                                   The Honorable Marilyn A.
(Mother),                                                Moores, Judge
Appellants-Respondents,
                                                         The Honorable Beth L. Jansen,
                                                         Magistrate
        v.




Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JC-1026 | October 31, 2017              Page 1 of 15
      Indiana Department of Child                              Trial Court Cause Nos.
      Services,                                                49D09-1610-JC-4004, -4005, -4006,
                                                               -4007
      Appellee-Petitioner



      Crone, Judge.


                                             Case Summary
[1]   C.E. (“Father”) and A.G. (“Mother”) appeal a trial court order adjudicating

      their sons, J.E., L.E., P.E., and A.G. (collectively “the Children”), as children

      in need of services (“CHINS”). They have filed separate appellant’s briefs and

      raise several issues, all of which amount to a challenge to the sufficiency of the

      evidence to support the trial court’s CHINS determination. We affirm.


                                  Facts and Procedural History
[2]   The facts most favorable to the CHINS adjudication are as follows. Mother

      and Father are the parents of A.G., J.E., P.E., and L.E., ages six, five, four, and

      two, respectively, at the time of the CHINS factfinding hearing. In October

      2016, the Department of Child Services (“DCS”) acted on a report that a couple

      years before, Father had molested an eleven-year-old extended relative on three

      or four occasions while babysitting her. Police investigated the allegations, but

      DCS was not aware of any criminal charges. That same month, DCS received

      reports that A.G. had been inappropriately touched by another child and by

      Father.



      Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JC-1026 | October 31, 2017   Page 2 of 15
[3]   As part of DCS’s initial assessment, family case manager (“FCM”) Mary

      Thilman interviewed Mother, who reported that she did not have any concerns

      about Father but at the same time revealed that she had found a cellphone

      photo showing A.G. (then age three) with his mouth around then two-year-old

      J.E.’s penis. Father later testified that he believed that either A.G. or J.E. had

      taken the photo. Tr. Vol. 2 at 62, 64. Mother told FCM Thilman that she took

      A.G. for therapy after the photo incident but that she discontinued the therapy

      because Father did not believe that A.G. needed therapy and because she

      disagreed with the therapist’s recommendation that A.G. be medicated.


[4]   On October 25, 2016, DCS filed a petition seeking to have the Children

      adjudicated as CHINS. The petition alleged that Mother and Father had failed

      to provide the Children with a safe, stable, and appropriate living environment

      free from sexual abuse, citing both A.G.’s and the extended relative child’s

      allegations against Father, Father’s continued unsupervised access to his

      Children despite an active protective order forbidding such contact,1 A.G.’s

      maladaptive sexual behaviors, Mother’s failure to ensure that A.G. received

      necessary services, and Mother’s failure to take action to protect the Children

      from further victimization. In lieu of removing the Children from Mother’s

      care, DCS put service providers in place to ensure their safety. At the detention

      hearing, the trial court ordered that for Mother to keep the Children in her care,




      1
       The record shows that Mother had procured protective orders forbidding contact between Father and the
      Children (and Mother).

      Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JC-1026 | October 31, 2017     Page 3 of 15
      she must cooperate in homebased therapy, ensure that Father vacated their

      Indianapolis residence, and allow no contact between the Children and Father.

      Mother admitted to FCM Alicia Klingerman that she used marijuana to

      alleviate her stress. She also used oxycodone, which she asserts that she had

      taken for tooth pain but for which DCS could not verify a valid prescription.


[5]   At the end of 2016, Father spent a few weeks in Michigan, and the Children

      resided with Mother, first at their Indianapolis home and then in Anderson

      with Mother’s mother (“Grandmother”). A.G. and Mother underwent therapy

      while living in Indianapolis, but DCS could not verify Mother’s assertion that

      they continued their therapy while living in Anderson. Mother tested positive

      for THC on January 11, 2017.2 Two weeks later, DCS removed the Children

      from Mother’s care when it was discovered that Grandmother had given the

      Children Seroquel as a sleep aid without a prescription. 3 Mother admitted to

      Madison County FCM Chandler Dickerson that she knew that Grandmother

      had given the Children Seroquel a few times. The Children were placed in

      foster care, and Mother was ordered to continue services and submit to random

      drug screens.


[6]   Mother resigned from her job in Anderson and moved back to Indianapolis,

      where she began residing with her friend in a makeshift bedroom in the




      2
          THC is the active ingredient in marijuana.
      3
        Seroquel is a medication used to treat bipolar disorder and schizophrenia. It is available by prescription
      only and is prescribed for patients over age ten.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JC-1026 | October 31, 2017            Page 4 of 15
      unfinished basement of a three-bedroom house. To prepare for reunification,

      Mother put two beds and one portable crib in the basement room for the

      Children. In total, including Mother and the Children, eleven people would be

      residing at the house. Mother was unemployed but was applying for jobs.

      Meanwhile, after returning from Michigan, Father helped his friend install

      doors and windows, for which he was paid on the “side.” Id. at 56-57. He

      moved in with a friend who owned a home with enough room for the Children.

      Father was permitted supervised visitation but, as of the February 6, 2017

      factfinding hearing, he had not seen the Children since Thanksgiving 2016.


[7]   At the factfinding hearing, Mother admitted that she had allowed Father to

      spend time with the Children during times when there were protective orders in

      place. She said that she was not concerned about Father spending time with

      the Children because she was “in control” of his time with them. Id. at 16-17.

      When asked specifically about A.G.’s and the extended relative’s sexual abuse

      allegations against Father, she replied, “As long as I have control over how he

      sees or when he sees the[] [Children] and it is supervised, then yes, he can see

      them.” Id. at 20. FCM Klingerman expressed concern over Mother’s unstable

      housing, inappropriate sleeping arrangements for the Children, and drug use.

      She testified that she had no concerns about Mother’s ability to supervise the

      Children so long as Mother was not under the influence of illegal substances.

      Id. at 32-33. She expressed concern about Father’s lack of steady employment,

      the sexual abuse allegations against him, and his failure to engage in services,

      although she noted that Father had expressed dissatisfaction with DCS for not


      Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JC-1026 | October 31, 2017   Page 5 of 15
      setting up services. She also emphasized A.G.’s continuing need for therapy for

      his maladaptive sexual behavior. Guardian ad litem (“GAL”) Alexa Peterson

      expressed concern about the Children sharing beds at Mother’s home due to

      A.G.’s maladaptive sexual behavior involving his younger brother J.E. She

      requested DCS’s assistance in securing individual beds for the boys and noted

      that if adequate sleeping arrangements were not secured, it would be a “deal

      breaker” for her recommendation to transition the Children back to Mother’s

      care. Id. at 71-72.


[8]   At the close of the factfinding hearing, the trial court ordered Mother and

      Father to submit to drug screens and took the CHINS matter under advisement.

      On March 1, 2017, Mother filed a motion for placement. After a hearing and

      over DCS’s objections, the trial court placed the Children with her under a

      temporary trial home visit. On March 24, 2017, the trial court issued an order

      with findings of fact and conclusions thereon, adjudicating the Children as

      CHINS.4


[9]   Both Mother and Father appeal the CHINS determination. Additional facts

      will be provided as necessary.




      4
        The court subsequently held a hearing to address placement and visitation issues, continuing the Children’s
      temporary trial home visit with Mother and noting that although Mother’s homebased services and Father’s
      therapy were going well, Father had not visited the Children due to a positive drug screen. To the extent that
      Mother and Father cite such progress after the CHINS factfinding and adjudication and the successful
      closure of the CHINS in the summer of 2017, this information cannot be considered in examining the
      sufficiency of the evidence to support the CHINS determination.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JC-1026 | October 31, 2017           Page 6 of 15
                                      Discussion and Decision
[10]   Mother’s and Father’s arguments are essentially challenges to the sufficiency of

       the evidence to support the CHINS determination. When reviewing the

       sufficiency of evidence, we give due regard to the trial court’s ability to assess

       the credibility of witnesses. In re Des.B., 2 N.E.3d 828, 836 (Ind. Ct. App.

       2014). We neither reweigh evidence nor judge witness credibility; rather, we

       consider only the evidence and reasonable inferences most favorable to the trial

       court’s decision. In re K.D., 962 N.E.2d 1249, 1253 (Ind. 2012). Where the

       trial court issues findings of fact and conclusions thereon, we apply a two-tiered

       standard of review. In re R.P., 949 N.E.2d 395, 400 (Ind. Ct. App. 2011). We

       consider first whether the evidence supports the findings and then whether the

       findings support the judgment. Id. We will set aside the trial court’s findings

       and conclusions only if they are clearly erroneous and a review of the record

       leaves us firmly convinced that a mistake has been made. Id. “Findings are

       clearly erroneous only when the record contains no evidence to support them

       either directly or by inference.” K.B. v. Ind. Dep’t of Child Servs., 24 N.E.3d 997,

       1001-02 (Ind. Ct. App. 2015) (citation omitted). “A judgment is clearly

       erroneous if it relies on an incorrect legal standard.” Id. at 1002.


[11]   In a CHINS proceeding, DCS bears the burden of proving by a preponderance

       of the evidence that a child meets the statutory definition of a CHINS. In re

       N.E., 919 N.E.2d 102, 105 (Ind. 2010). To meet its burden of establishing

       CHINS status, DCS must prove that the child is under age eighteen,



       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JC-1026 | October 31, 2017   Page 7 of 15
               (1) the child’s physical or mental condition is seriously impaired
                  or seriously endangered as a result of the inability, refusal, or
                  neglect of the child’s parent, guardian, or custodian to supply
                  the child with necessary food, clothing, shelter, medical care,
                  education, or supervision; and

               (2) the child needs care, treatment, or rehabilitation that:

                        (A) the child is not receiving; and

                        (B) is unlikely to be provided or accepted without the
                           coercive intervention of the court.

       Ind. Code § 31-34-1-1.


[12]   Although the acts or omissions of one or both parents can cause a condition

       that creates the need for court intervention, the CHINS designation focuses on

       the condition of the children rather than on an act or omission of the parent(s).

       N.E., 919 N.E.2d at 105. In other words, despite a “certain implication of

       parental fault in many CHINS adjudications, the truth of the matter is that a

       CHINS adjudication is simply that – a determination that a child is in need of

       services.” Id. (citations omitted).


[13]   Mother and Father maintain that the trial court erred in concluding that the

       Children have been seriously impaired or endangered due to any inability,

       refusal, or neglect on their part to provide them with necessities or adequate

       supervision absent the court’s coercive intervention. Mother specifically asserts

       that her drug use was isolated and that her unstable housing, failure to engage

       in services, and supervisory failures had been remedied as of the time of the

       factfinding hearing. Father claims that the sexual abuse allegations against him


       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JC-1026 | October 31, 2017   Page 8 of 15
       are unsubstantiated and amount to speculation. He also maintains that DCS

       failed to provide him services despite his requests. We address their claims

       below.


[14]   As part of its order following the CHINS factfinding hearing, the trial court

       issued extensive findings of fact. Mother specifically challenges portions of

       findings 11, 16, 21, 23, and 32.5 Finding 11 reads, in pertinent part, “Mother is

       not employed and plans to rely on a tax check and government assistance.”

       Mother’s App. Vol. 2 at 145. Mother admits that the finding is true but

       maintains that it is incomplete and misleading because she was applying for

       jobs at the time. There is evidence in the record, including Mother’s testimony,

       that supports the finding as true of the circumstances at the time of the

       factfinding. Thus, finding 11 is not clearly erroneous. See In re S.D., 2 N.E.3d
1283, 1290 (Ind. 2014) (CHINS finding considers family’s condition at time of

       factfinding hearing).


[15]   Finding 16 addresses FCM Thilman’s observation during her investigation that

       “Mother was not able to control her children.” Mother’s App. Vol. 2 at 145.

       Mother’s claim of error zeroes in on the day that Thilman came to her home to

       interview her, and she correctly observes that Thilman never testified that the

       Children were out of control during that interview. However, finding 16 also

       states, “Mother acknowledged to FCM Thilman that there was a picture of



       5
        Father generally “contends that Findings of Fact 6-43” are unsupported/insufficient. Father’s Br. at 21.
       However, he does not direct his arguments specifically to any numbered findings.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JC-1026 | October 31, 2017         Page 9 of 15
       [A.G.] with his mouth around [J.E.’s] penis.” Id. The record includes evidence

       of a conversation between Mother and Father concerning the photograph being

       taken while the Children were in her care (and possibly while she was asleep).

       FCM Thilman’s testimony was not limited in scope to cover only what she saw

       during the assessment interview. As such, we believe that the finding should

       be interpreted to include Thilman’s overall observations and conclusions based

       on the entirety of her investigation. Finding 16 is not clearly erroneous.


[16]   Finding 21 states in pertinent part, “Mother acknowledged drug abuse in the

       form of THC and Oxycodone.” Id. Mother disputes that she ever abused

       oxycodone, citing her explanation that the reason that she did not produce

       proof of a valid prescription was that she had discarded that bottle and was

       unaware that she could go to the dispensing pharmacy to obtain a copy of her

       prescription for DCS. This argument goes to the weight of the evidence, and

       we remind her that we may not reweigh evidence or reassess witness credibility.

       Finding 21 is not clearly erroneous.


[17]   Mother also challenges the portion of finding 23 that reads, “[Father] is not

       participating in the services currently being offered to him.” Id. Father does

       not specifically challenge this finding, admitting that he did not participate in

       services, but he complains that he was willing to participate in services and that

       DCS was derelict in not providing him any services. In this vein, we note that

       even in CHINS cases that result in termination of parental rights, DCS is not

       obligated to provide or offer services to the parent. S.E.S. v. Grant Cty. Dep’t of

       Welfare, 594 N.E.2d 447, 448 (Ind. 1992). Here, Father’s complaint concerns a

       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JC-1026 | October 31, 2017   Page 10 of 15
       timeframe in which a CHINS finding had not yet been made. Even so, we note

       that he left for Michigan for several weeks immediately after the CHINS

       petition was filed and thus would have been unavailable for any such services

       during that time. Finding 23 is not clearly erroneous.


[18]   Mother’s challenge to finding 32 involves the trial court’s statement of its

       concern about Mother’s inability to keep the Children safe. In its entirety,

       finding 32 reads, “The biggest concerns are the statements the children have

       made, Mother’s inability to keep the children safe from Father and the living

       situation.” Mother’s App. Vol. 2 at 146. We believe that this finding is

       essentially an overall summary or conclusion regarding the trial court’s bases

       for its CHINS determination. Even so, evidence in the record supports this

       finding. Mother testified at the factfinding that she had no concerns about the

       sexual abuse allegations against Father, emphasizing that she would be in

       control of his visitation and ensure that she was there to supervise. Yet, at the

       outset of the CHINS proceedings, she allowed Father to spend time with the

       Children despite an active protective order prohibiting such contact. In all, she

       procured three protective orders against Father, yet in defending her actions,

       she claims that she was unaware that the Children were named as protected

       persons in any of those orders. The third order, still in effect at the time of the

       factfinding hearing, listed only Mother as a protected person, and Mother

       expressed a desire to have that order dismissed. Finding 32 is not clearly

       erroneous.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JC-1026 | October 31, 2017   Page 11 of 15
[19]   The trial court’s CHINS order includes nearly forty unchallenged findings.

       These include specific findings that A.G. and J.E. had been sexually active with

       each other, as evidenced by a photograph, that both Mother and Father were

       aware of the photo and/or had seen it, and that Mother had arranged to

       continue having A.G. and J.E. sleep together in the same bed despite admitting

       that it is inappropriate for them to share even a bedroom. The court also found

       that A.G. and another child had made allegations against Father for sexual

       abuse and that although Mother had initially enrolled A.G. in therapy due to

       the photo and allegations, she discontinued A.G.’s therapy because Father did

       not deem it necessary and the therapist wanted to medicate A.G. Additionally,

       the court found that Mother plans to allow contact between Father and the

       Children notwithstanding the sexual abuse allegations and that she expressed

       no safety concerns regarding Father’s supervised visits. The court also found

       that Mother had allowed contact between Father and the Children in violation

       of a protective order. The court specifically found Mother’s housing to be

       unstable, having moved from her Indianapolis home to Anderson, where she

       was aware that Grandmother had been giving the Children Seroquel, and most

       recently having moved back to Indianapolis to a makeshift bedroom in the

       unfinished basement of a three-bedroom house with eleven total occupants and

       inappropriate sleeping arrangements. The court also found Mother’s drug

       history to be concerning, noting that she had used THC during the CHINS

       case, could not produce proof of a valid prescription for oxycodone, and denies

       having any substance abuse issues. Finally, the court specifically found that

       Father never admitted to any sexual wrongdoing and that he was evasive and

       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JC-1026 | October 31, 2017   Page 12 of 15
       incredible. Mother’s App. Vol. 2 at 144-146; Father’s App. Vol. 2 at 144-46.

       These unchallenged findings are sufficient to support the trial court’s

       determination that the Children meet the statutory definition of CHINS.


[20]   Notwithstanding, we address a few specific arguments raised by Mother and/or

       Father. Mother maintains that the trial court improperly relied on her previous,

       allegedly isolated drug use and relies on cases in which other panels of this

       Court found similar evidence insufficient to support a CHINS determination.

       See In re S.K., 57 N.E.3d 878, 883 (Ind. Ct. App. 2016) (mother and boyfriend’s

       positive test for amphetamine and methamphetamine on day when they were

       children’s sole caregivers not of itself sufficient to establish serious

       endangerment); see also In re S.M., 45 N.E.3d 1252, 1256-57 (Ind. Ct. App.

       2015) (where child’s meconium tested positive for marijuana at birth and where

       all mother’s drug screens during CHINS pendency were clean, court held that a

       history – whether of substance abuse, DCS contacts, or crimes – is not itself

       sufficient to establish serious endangerment). The S.K. and S.M. courts

       emphasized that a finding of serious endangerment cannot be based solely on

       previous drug use, whether isolated or habitual. In contrast, here, Mother failed

       at least one drug screen during the pendency of the CHINS proceedings, having

       tested positive for THC less than four weeks before the factfinding hearing. She

       admitted to FCM Klingerman that she used marijuana when she was stressed

       and indicated that the CHINS proceedings caused her stress. We cannot

       categorically designate Mother’s drug use as “previous.” Nor may we designate

       it as the “sole” basis for the trial court’s decision. Throughout the unchallenged


       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JC-1026 | October 31, 2017   Page 13 of 15
       findings, the trial court emphasized its concern about other matters such as the

       sexual behaviors between the Children, the sexual abuse allegations against

       Father, Mother’s failure to take steps to protect the Children (having ignored

       protective orders that she herself had requested), and her inappropriate housing

       and sleeping arrangements for the Children. In short, Mother’s reliance on S.K.

       and S.M. is misplaced.


[21]   As for Mother’s claim that she had corrected her issues before the factfinding

       hearing and thus did not need the coercive action of the trial court, we agree

       that she made a good decision to move out of Grandmother’s house when the

       Children were removed, even though it forced her to resign from her Anderson

       job. She admitted that she knew that Grandmother had, on a few occasions,

       given the Children a prescription drug used to treat bipolar disorder and

       schizophrenia and that she moved out so that she could get her Children back.

       However, housing remained an issue up to the date of the factfinding hearing

       because, under the unique circumstances of the case, where two of the boys had

       engaged in sex acts with each other, it was inappropriate (per the GAL’s

       testimony and Mother’s own admission) to have them sleeping in the same

       bedroom, let alone in the same bed.


[22]   Finally, Father complains that A.G.’s and the extended relative’s sexual abuse

       allegations against him were speculative and thus could not be considered as a

       basis for the CHINS determination. He predicates his claim on his persistent

       denial of the abuse allegations and the fact that police conducted a criminal

       investigation and did not pursue criminal charges against him. We remind him

       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JC-1026 | October 31, 2017   Page 14 of 15
       of the heightened standard of proof in criminal proceedings. In contrast, here,

       DCS was obligated to prove only by a preponderance of evidence that the

       Children have been seriously endangered or impaired due to any inability,

       refusal, or neglect on his and Mother’s part to provide them with necessities or

       adequate supervision absent the court’s coercive intervention. N.E., 919 N.E.2d

       at 105; Ind. Code § 31-34-1-1. The trial court specifically found Father to be

       evasive and without credibility. The evidence most favorable to the CHINS

       determination shows that an eleven-year-old relative alleged that Father

       molested her on at least three occasions while babysitting her; that A.G.

       accused Father of molesting him; that Father and Mother admitted to seeing a

       photograph of A.G. performing oral sex on his younger brother J.E.; and that

       A.G. exhibits maladaptive sexual behaviors. Additionally, Mother repeatedly

       procured, violated, and dismissed protective orders against Father, allowing

       him access to the Children. Simply put, the sexual abuse allegations did not

       exist in a vacuum, as Father suggests. Rather, they were supported by

       independent probative evidence showing that the Children were seriously

       impaired or endangered and the parents were not likely to provide them with

       adequate protection and supervision absent the coercive intervention of the

       court. The trial court did not clearly err in adjudicating the Children as

       CHINS. Accordingly, we affirm.


[23]   Affirmed.


       Vaidik, C.J., and Mathias, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JC-1026 | October 31, 2017   Page 15 of 15